This was a motion for an award of execution upon a forthcoming bond. The notice had been given to a preceding day of the term ; but the motion was not then made ; the defendant was not called ; nor the motion entered and continued.
By the Court. The bar will be pleased to take notice, that although this kind of practice has obtained, by their consent, in this Court, and upon that ground has been sanctioned by the Court of Appeals, yet, should the present Judge sit here at the next term, he will feel it his duty no longer to tolerate a practice in express opposition to a law of the land.